 

Case 1:20-cr-00057-GBD Document 219 Filed 03/16/21 Page | lofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we eee eee ee ee eee eee eee x
UNITED STATES OF AMERICA, :
-against- :

DARNELL COOPER, :
Defendant. .

vec ee eee ee eee e cence eee eeeeeee eee x

GEORGE B. DANIELS, United States District Judge:

 

BOR a a es oan
pot SEIS “A?

AY Sep

 

 

ee
o |
3
|
meme

VOT?
ORDER

20 Crim. 57-6 (GBD)

A change of plea hearing is scheduled for March 31, 2021 at 9:00 am.

Dated: New York, New York
March 16, 2021

SO ORDERED.

fos. 4 Dak

B. DANIELS
cook ates District Judge

 

 
